Citation Nr: 1758253	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  05-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for right knee chondromalacia.

2. Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia.

3. Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and May 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Offices (RO) in Detroit, Michigan. The Board remanded the appeal in June 2015 for additional development.

The claims for higher ratings for right and left knee chondromalacia were remanded by the Board in February 2007 and January 2009 for additional development. The matter was last before the Board of Veteran's Appeals (Board) in July 2010, when the appeal was remanded to accommodate the Veteran's request for a hearing.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In September 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The February 2014 VA Form 8 did not include the issue of entitlement to specially adapted housing or a special home adaptation grant as a claim certified to the Board. However, an appeal of this claim was perfected by the filing of a VA Form 9 in January 2011 and there is no indication that the Veteran has since withdrawn the claim. It is thus in appellate status and has been included on the title page.

In June 2015, the Board noted that the issue of entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status was raised by the record. In addition, in April 2012 the Veteran raised the issue of entitlement to nonservice-connected pension. Virtual VA Entry June 25, 2012. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (7) (2017)

The Board also notes the RO appears to be rating the Veteran's knees under Diagnostic Code 5257 for recurrent subluxation or lateral instability but discusses the Veteran's range of motion testing which is applicable under Diagnostic Codes 5260 and 5261. To clarify, as a result of this decision by the Board, the Veteran is entitled to continued ratings under Diagnostic Code 5257 due to his previous grant for instability and is now entitled to ratings Diagnostic Code 5261 for limitation of extension. 


FINDINGS OF FACT

1. During the period on appeal, the Veteran's right knee chondromalacia has been shown to be manifested by no more than knee pain, stiffness, weakness, incoordination, interference with sitting, standing, and weight-bearing, and no muscle atrophy, ankylosis, instability, or subluxation. 

2. During the period on appeal, the Veteran's left knee chondromalacia has been shown to be manifested by no more than knee pain, stiffness, weakness, incoordination, interference with sitting, standing, and weight-bearing, and no muscle atrophy, ankylosis, instability, or subluxation.

3. During the period on appeal, the Veteran's right knee range of motion has been limited with flexion to 70 degrees, and extension to 20 degrees.

4. During the period on appeal, the Veteran's left knee range of motion has been limited with flexion to 70 degrees, and extension to 30 degrees.

5. The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for right knee chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

2. The criteria for a rating in excess of 20 percent for left knee chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for a rating of 30 percent for right knee range of motion, limitation of extension, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 471a, 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017)

4. The criteria for a rating of 40 percent for left knee range of motion, limitation of extension, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 471a, 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017)

5. The criteria for specially adapted housing have not been met. 38 U.S.C.A. 
§§ 2101, 5103 (West 2014); 38 C.F.R. § 3.809 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings for Knees

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Limitation of extension to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a rating of 20 percent. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. Limitation of extension to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In August 2003, the Veteran was afforded a VA examination. The Veteran reported swelling, constant pain, instability, and limited range of motion. The Veteran also stated that he uses a cane, walker, or wheelchair for prolonged activity. The examiner noted symptoms of bilateral knee pain are related to a herniated disc in the lumbar spine. The examiner opined that the Veteran's usual range of motion is limited by pain, weakness, stiffness, and lack of endurance but noted that there was no additional range of motion limitation due to instability. 

A January 2004 imaging report states the Veteran's knees popped and that he has been unable to straighten them completely. However, imaging findings indicated the Veteran had mild degenerative changes. 

In April 2005, the Veteran was afforded a VA examination. The Veteran reported pain and degenerative cartilage in both knees. The examiner noted the Veteran was unable to stand, was not ambulatory, and experienced episodes of locking more than once daily but did not experience subluxation. The Veteran's range of motion measurements include right knee flexion to 0 degrees, right knee extension to 60 degrees, left knee flexion from 20 to 65 degrees, and left knee extension from 20 to 90 degrees. The examiner indicated a diagnosis of degenerative arthritis with severe limitations on most daily activities. 

A June 2006 letter from Dr. A indicates the Veteran has had chronic knee pain, weakness, stiffness, swelling, and buckling. The clinician noted the Veteran is wheelchair bound, in part due to his chronic knee pain. Upon examination the Veteran exhibited range of motion measurements including flexion to 110 degrees and extension to 140 degrees. 

An April 2007 letter from Dr. A indicates that the Veteran has chronic bilateral knee pain with range of motion measurements of right knee flexion to 120 degrees, right knee extension to 30 degrees, left knee flexion to 115 degrees, and left knee extension to 20 degrees. The clinician stated the Veteran's knee disability is unrelated to his back injury. 

In July 2007, the Veteran was afforded a VA examination. The Veteran reported stiffness, weakness, limited motion, standing limited to 15 minutes, inability to walk more than a few yards, and constant use of a walker. The examiner noted no ankylosis and range of motion measurements included right knee flexion to 80 degrees, right knee extension to 100 degrees, left knee flexion to 100, and left knee extension to 85 degrees. The examiner reported a diagnosis of degenerative arthritis with severe limitations on most daily activities. 

In September 2009, the Veteran was afforded a VA examination. The examiner indicated that the Veteran's "innumerable medical conditions" as determined by different doctors are not a result of the Veteran's service-connected bilateral knee chondromalacia. The examiner further opined that the Veteran's knee chondromalacia is a localized condition and not related to any back pathology or residual condition of deep vein thrombosis in the legs. The examiner concluded that the Veteran's degenerative arthritis of the knees is consistent with the Veteran's age. 

In March 2014, the Veteran was afforded a VA examination. The Veteran reported knee pain and use of assistive devices when ambulating more than a couple steps. The examiner noted functional loss including less movement than normal, incoordination, interference with sitting, standing, and weight-bearing. Range of motion measurements included passive right knee flexion to 120 degrees, no limitation of right knee extension, passive left knee flexion to 100 degrees, and no limitation of left knee extension. The Veteran remained in his wheelchair throughout range of motion testing with both knees at 90 degrees of flexion and 0 degrees of extension under active motion. The examiner noted no instability, subluxation, tibial or fibular impairment, or meniscal conditions. 

In April 2016, the Veteran was afforded a VA examination. The Veteran reported that he cannot walk or pivot, and falls often. The Veteran remained seated in a wheelchair during range of motion which resulted in measurements of right knee flexion to 70 degrees, right knee extension to 20 degrees, left knee flexion to 70 degrees, and left knee extension to 30 degrees. The examiner noted no muscle atrophy, ankylosis, instability, subluxation, recurrent effusion, tibial or fibular impairment, or meniscal conditions. The examiner noted the Veteran uses assistive devices as a normal mode of locomotion, including constant use of a motorized wheelchair. 

During the period on appeal, the Veteran's right knee chondromalacia has been shown to be manifested by no more than knee pain, stiffness, weakness, incoordination, interference with sitting, standing, and weight-bearing, flexion to 70 degrees, extension to 20 degrees, no muscle atrophy, ankylosis, instability, or subluxation.

Given these facts, the Board finds that a 20 percent rating, for the Veteran's right knee chondromalacia is warranted under Diagnostic Code 5257. A 30 percent rating is not warranted under Diagnostic Code 5257 because the Veteran does not have severe recurrent subluxation or lateral instability. The Veteran is also entitled to a 30 percent rating under Diagnostic Code 5261 because his right knee extension is limited to 20 degrees. A 40 percent rating is not warranted under Diagnostic Code 5261 because the Veteran's right knee extension is not limited to 30 degrees. 

The Veteran is not entitled to a compensable rating under Diagnostic Code 5260 because his right knee flexion is not limited to 60 degrees. A separate compensable evaluation under Diagnostic Codes 5003, 5259, 5262, or 5263 is not warranted as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14. 

During the period on appeal, the Veteran's left knee chondromalacia has been shown to be manifested by no more than knee pain, stiffness, weakness, incoordination, interference with sitting, standing, and weight-bearing, flexion to 70 degrees, extension to 30 degrees, no muscle atrophy, ankylosis, instability, or subluxation.

Given these facts, the Board finds that a 20 percent rating, for the Veteran's left knee chondromalacia is warranted under Diagnostic Code 5257. A 30 percent rating is not warranted under Diagnostic Code 5257 because the Veteran does not have severe recurrent subluxation or lateral instability. The Veteran is also entitled to a 40 percent rating under Diagnostic Code 5261 because his left knee extension is limited to 30 degrees. A 50 percent rating is not warranted under Diagnostic Code 5261 because the Veteran's right knee extension is not limited to 45 degrees. 

The Veteran is not entitled to a compensable rating under Diagnostic Code 5260 because his right knee flexion is not limited to 60 degrees. A separate compensable evaluation under Diagnostic Codes 5003, 5259, 5262, or 5263 is not warranted as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14.

II. Entitlement to Specially Adapted Housing

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A veteran not entitled to eligibility in acquiring specially adapted housing under the provisions of 38 C.F.R. § 3.809, with a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury, will be eligible for a special home adaptation grant. 38 C.F.R. § 3.809A .

In April 2016, the Veteran was afforded a VA examination and medical opinion. The Veteran reported being diagnosed with chondromalacia of the patella in service. The examiner opined that the Veteran's service-connected disabilities alone did not result in the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. The examiner acknowledged the Veteran's use of assistive devices but stated these devices are required due to the Veteran's non-service connected back condition. The Veteran explained that chondromalacia is a softening of the cartilage behind the patella and pain is usually felt after prolonged sitting or going up and down stairs. The examiner stated chondromalacia would not result in the loss of, or loss of use of, the Veteran's lower extremities. 

The examiner also concluded the Veteran had no service-connected organic diseases or injuries that would affect his functions of balance and propulsion. The examiner observed the Veteran moving his arms during the examination and opined that there is no history or diagnosis of a condition that would preclude use of the Veteran's upper extremities. The examiner also indicated the Veteran has no medical history or diagnosis regarding major burns and the Veteran himself denied major burns. Lastly, the examiner noted the Veteran has some vision problems due to his non-service-connected diabetes but does not have a history of blindness and the Veteran's service-connected knee disabilities did not result in blindness.

The examiner noted the Veteran was able to work and play racquetball and other sports after service and indicated the degenerative changes in the Veteran's knees are due to his age and obesity. The examiner stated the Veteran's chondromalacia does not cause swelling of the knee and swelling is most likely caused by a draining abscess in his thighs due to a non-service connected condition. 

Based on the above, the Board finds that the preponderance of the evidence is against a finding of entitlement to specially adapted housing. The Veteran is service-connected for right and left knee chondromalacia. The Veteran's service-connected disabilities, taken alone, do not result in the anatomical loss or loss of use of his lower extremities or upper extremities. The Board acknowledges the Veteran's difficulty with locomotion but notes the Veteran's non-service connected disabilities limit his locomotion. See 38 C.F.R. § 3.809(2). In addition, there is no evidence that the Veteran's service-connected disabilities result in full-thickness or subdermal burns with contractures such that the Veteran could satisfy the alternative criteria for specially adapted housing. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).


	
ORDER

A rating in excess of 20 percent for right knee chondromalacia is denied.

A rating in excess of 20 percent for left knee chondromalacia is denied.

A rating of 30 percent for right knee limitation of extension is granted.

A rating of 40 percent for left knee limitation of extension is granted.

Entitlement to specially adapted housing is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


